REISSUE OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. 

 Continuing Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,912,704 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Application Data Sheet of 04-14-2021
Regarding the Application Data Sheet (ADS)-the Filing Date of PRO 61/794,235 is 03-15-2013, not 03-15-2015 as entered in the domestic priority section. Also, in the 3rd entry of the domestic priority section Applicant failed to fill in the prior application status box with the word “Expired”. This is the proper status because the -235 Provisional Application has been expired since 03-15-2014.

Reissue Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
	The error statement filed with the reissue application of 04-14-2021 is defective. The error statement states that Applicant properly claimed priority to Provisional Application 61/794,235 in original application 16/045,870. However, this statement is incorrect. A review of the parent ‘870 application shows that the ADS filed with the ‘870 application did not properly claim priority to the ‘235 Provisional Application because that ADS shows that the ‘870 application claims the benefit of the ‘235 application; but because the provisional application expired a year after its filing date of 03-15-2013, the ‘870 application was not co-pending with the ‘235 Provisional Application, as its filing date was 07-26-2018. The ADS in the ‘870 application should have indicated that it was a CON of 14/217213, which claims priority to the ‘235 Provisional Application. As seen in the 04-16-2019 Filing Receipt of the ‘870 Application domestic priority was claimed to the ‘213 application, but not to the ‘235 provisional application. To properly obtain priority to the ‘235 Provisional Application Applicant is required to file a 1.78 petition. Accordingly, the error indicated in the Reissue declaration is not correct and cannot be the basis for filing the reissue. 

Claims 1-20 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action. 

Conclusion
Claims 1-20 are rejected.

*** A review of the information the USPTO currently has on file regarding the ‘704 patent indicates that no IPR has been filed. 
 
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Glenn K. Dawson whose telephone number is 571-272-4694. The examiner can normally be reached on Mon-Fri 8:00-4:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors Gay Ann Spahn and Eileen Lillis can be reached at 571- 272-7731 and 571-272-6928, respectively. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 
or access to the automated information system, call 800-786- 9199 (in USA or CANADA) or 571-272-1000.
Signed: /GLENN K DAWSON/ Reexamination Specialist
Art Unit 3993

Conferees:	 /JRJ/ 
Jeffrey R. Jastrzab 
Reexamination Specialist, Art Unit 3993

/GAS/
Gay Ann Spahn 
Supervisory Patent Reexamination Specialist, Art Unit 3993